Title: To James Madison from Daniel Carroll, 5 January 1792
From: Carroll, Daniel
To: Madison, James


My dear Sir,George Town Jany 5th. 1792
Yr. favor of the 1st Instant is come to hand. It will I presume be necessary to come to some con[c]lusion this session about the Representation. I wish it well over—much irritation on so capital a point must be disagreable, may be injurious. If an attempt is made respecting the Residence Law from a respectable quarter, I shall be certain that not that object, but some other damnable design is brewing. I hope for the best—in this and other matters, but cannot help having my apprehensions of the spirit of our Constitution being gratually sap’d by new principles being introducd, which a variety of causes combine to make palatable.
Mr Johnson Docr Stuart & myself are now here, & hope to enter fully into the business of the Commsrs. before we part—& am glad likewise Mr Johnson will be in Pha. himself abt the beginning of next Month.
As I know how much you are oppressd by correspondence &ca. I am the more sensible of yr. kindness & attention to Dr Sr. Yr. very Affte friend & Servt.
Danl Carroll
P. S. I hope my good friends with you will not atribute to indifference my Silence about them. Indeed I can say sincerely that I often think of them with sentiments of great esteem & regard.
